DETAILED ACTION
This action is responsive to the amendments/remarks filed 2/22/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 2-4 and 6-13 are pending.
Claims 7-9 and 13 are withdrawn.
Claims 1 and 5 are cancelled.
Claims 2, 4, 6, and 10-11 are currently amended.

Claim Objections
Claim 2 is objected to due to the following minor informality: in line 13, insert the phrase “further configured to” before “supply” such that the limitation reads “and further configured to supply the reserve liquid…” for enhanced clarity.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 6, and 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 4, the limitation “further comprising: a mixing unit…” is interpreted as new matter. Particularly, claim 4 now requires a “reserve unit” (claim 1) and a “mixing unit” (claim 4), where the instant disclosure does not teach two distinct units that serve the same purpose (par. [0097] of the published application ‘711 describes where the temperature control tank #47 serves as a reserve tank/a mixing unit). As such, the recitation of two distinct units is regarded as new matter.
Regarding claim 6, the limitation “further comprising: a mixing unit…” is interpreted as new matter. Particularly, claim 6 now requires a “reserve unit” (claim 1) 
Regarding claim 10, the limitation “further comprising: a mixing unit…” is interpreted as new matter. Particularly, claim 10 now requires a “reserve unit” (claim 1) and a “mixing unit” (claim 10), where the instant disclosure does not teach two distinct units that serve the same purpose (par. [0097] of the published application ‘711 describes where the temperature control tank #47 serves as a reserve tank/a mixing unit). As such, the recitation of two distinct units is regarded as new matter.
Regarding claim 11, the limitation “further comprising: a mixing unit…” is interpreted as new matter. Particularly, claim 11 now requires a “reserve unit” (claim 1) and a “mixing unit” (claim 11), where the instant disclosure does not teach two distinct units that serve the same purpose (par. [0097] of the published application ‘711 describes where the temperature control tank #47 serves as a reserve tank/a mixing unit). As such, the recitation of two distinct units is regarded as new matter.
Regarding claim 12, the claim is rejected at least based upon its dependency to claim 4, whose defects it inherits.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the limitation “further comprising: a mixing unit…” is regarded as indefinite language in light of the disclosure. Particularly, claim 4 now requires a “reserve unit” (claim 1) and a “mixing unit” (claim 4), where the instant disclosure does not teach two distinct units that serve the same purpose (par. [0097] of the published application ‘711 describes where the temperature control tank #47 serves as a reserve tank/a mixing unit). As such, the recitation of two distinct units is regarded as indefinite in light of the disclosure. In the interest of compact and expedited prosecution, the Examiner interprets the claim such that each recitation of “a mixing unit” or “the mixing unit” instead reads: “the reserve unit”.
Regarding claim 6
Regarding claim 10, the limitation “further comprising: a mixing unit…” is regarded as indefinite language in light of the disclosure. Particularly, claim 10 now requires a “reserve unit” (claim 1) and a “mixing unit” (claim 10), where the instant disclosure does not teach two distinct units that serve the same purpose (par. [0097] of the published application ‘711 describes where the temperature control tank #47 serves as a reserve tank/a mixing unit). As such, the recitation of two distinct units is regarded as indefinite in light of the disclosure. In the interest of compact and expedited prosecution, the Examiner interprets the claim such that each recitation of “a mixing unit” or “the mixing unit” instead reads: “the reserve unit”.
Regarding claim 11, the limitation “further comprising: a mixing unit…” is regarded as indefinite language in light of the disclosure. Particularly, claim 11 now requires a “reserve unit” (claim 1) and a “mixing unit” (claim 11), where the instant disclosure does not teach two distinct units that serve the same purpose (par. [0097] of the published application ‘711 describes where the temperature control tank #47 serves as a reserve tank/a mixing unit). As such, the recitation of two distinct units is regarded as indefinite in light of the disclosure. In the interest of compact and expedited prosecution, the Examiner interprets the claim such that each recitation of “a mixing unit” or “the mixing unit” instead reads: “the reserve unit”.
Regarding claim 12, the claim is rejected at least based upon its dependency to claim 4, whose defects it inherits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2-4, 6, and 10-12 (all pending, non-withdrawn claims) are rejected under 35 U.S.C. 103 as being unpatentable over Kamimura (JP-2015088603A, using the attached machine translation) in view of Yi (US Pub. 2007/0102023) or, alternatively, over Kamimura (JP-2015088603A) in view of Yi (US Pub. 2007/0102023) and Nakada (US Patent 5,470,421).
Regarding claim 2, Kamimura teaches a substrate processing apparatus (par. [0016] of the machine translation and Fig. 1, entirety, comprising: 
a substrate processing tub ([0016] and Fig. 1, processing tank #10 with inner tank #10a) configured to store an etching liquid and immerse a substrate for etching ([0016] and Fig. 1, wafer “W” and phosphoric acid etching solution “E”), 
an outer tub provided around the substrate processing tub ([0016] and Fig. 1, tank #10b);
a phosphoric acid processing liquid supply unit ([0019] and Fig. 1, etching solution tank #15A) configured to supply a phosphoric acid processing liquid ([0020] and Fig. 1, phosphoric acid with fluid connection to tank #10); 
a SiO2 precipitation inhibitor supply unit ([0019] and Fig. 1, tank #15B) configured to supply a SiO2 precipitation inhibitor ([0019]: low Si concentration phosphoric acid); and
a first circulation path ([0016] and Fig. 1, circulation line #20) configured to circulate the etching liquid stored in the substrate processing tub ([0016]), one end of the first circulation path being connected to the outer tub (Fig. 1, one end of #20 connected to #10b), and the other end of the first circulation path being connected to 

Kamimura does not teach a reserve tank configured to store a reserve liquid generated by mixing the phosphoric acid processing liquid supplied from the phosphoric acid processing liquid supply unit and the second processing liquid supplied from the second processing liquid supply unit, nor a supply line configured to connect the reserve tank and the outer tub, and supply the reserve liquid stored in the reserve tank to the outer tub, nor a second circulation path configured to circulate the reserve liquid stored in the reserve tank.
However, Yi teaches a reserve tank (Yi – [0046] and Fig. 1, mixing tank #342) configured to store a reserve liquid generated by mixing the phosphoric acid processing liquid supplied from the phosphoric acid processing liquid supply unit and the second processing liquid supplied from the second processing liquid supply unit (Yi – [0046]: mixes additive and phosphoric acid solution), a supply line configured to connect the reserve tank and the outer tub (Yi – [0039] and Fig. 1, line #310 connects to outer bath #120b), and supply the reserve liquid stored in the reserve tank to the outer tub (Yi – Fig. 1, #342 is fluidly connected to #120b and capable of delivering fluid as such), and a second circulation path (see annotated Yi Fig. 1 below) configured to circulate the reserve liquid stored in the reserve tank (Yi – [0039] and as below, pump #370 capable of circulation fluid through the annotated path).

    PNG
    media_image1.png
    252
    321
    media_image1.png
    Greyscale

Kamimura and Yi both teach liquid processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Kamimura apparatus to include the reserve tank/supply line of Yi in order to provide uniform mixing of an additive/phosphoric acid solution (Yi – [0046]).

To clarify the record, the claim limitations “configured to store an etching liquid and immerse a substrate for etching”, “configured to supply a phosphoric acid processing liquid”, “configured to supply a SiO2 precipitation inhibitor”, “configured to store a reserve liquid generated by mixing the phosphoric acid processing liquid supplied from the phosphoric acid processing liquid supply unit and the SiO2 precipitation inhibitor supplied from the SiO2 precipitation inhibitor supply unit”, “supply the reserve liquid stored in the reserve tank to the outer tub”, “configured to circulate the etching liquid stored in the substrate processing tub”, and “configured to circulate the reserve liquid stored in the reserve tank” are merely intended uses and are given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from 
Modified Kamimura would be capable of performing the intended uses set forth above. Additionally, while modified Kamimura does not explicitly teach an “SiO2 precipitation inhibitor”, it would be capable of storing and dispensing such a material and meeting the claimed limitations if it was used in tank #15B of Kamimura.

Alternatively/additionally, as stated above, modified Kamimura does not explicitly teach that the second processing liquid supply unit is a SiO2 precipitation inhibitor supply unit configured to supply a SiO2 precipitation inhibitor (emphasis added to show that Kamimura teaches the structural elements of the limitation, but not the precise chemicals used therein).
However, Nakada teaches supplying a SiO2 precipitation inhibitor (Nakada – C2, L25-33: supplying hydrogen fluoride) to a phosphoric acid etching solution to eliminate silicon compounds/precipitates in solution (Nakada – C1, L14-24 and C2, L46-51).
Modified Kamimura and Nakada both teach semiconductor processing apparatuses and their related structures, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the second processing liquid supply unit as taught by modified Kamimura to contain/supply hydrogen fluoride, an SiO2 precipitation inhibitor, in order to remove silicon impurities from an etching solution (Nakada – C2, L46-51) without the need of filters (Nakada – C1, L40-52) or frequent replacement of the etching solution (Nakada – C1, L61-C2, L1).

Regarding claim 3, the entire claim is interpreted as an intended use of the apparatus and is given weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II). Kamimura specifically teaches, however, that the phosphoric acid processing liquid contains a high silicon concentration (Kamimura – [0019]: phosphoric acid solution in tank #15A contains silicon concentration within a predetermined range) whereas Yi teaches the structural limitations of the reserve tank.

	
Regarding claim 4, the entire claim is interpreted as an intended use of the apparatus and is given weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II). Particularly, since the claim is rejected under section 112(b) and interpreted such that “a mixing unit” is “the reserve unit” of claim 1, the claim does not require any additional structural feature, and merely recites a further intended use of the reserve unit. In accordance, the modified Kamimura apparatus would be capable of performing the intended use since Yi teaches the structural elements of the claim including mixing an additive and a phosphoric acid solution (Yi – [0046]), which could be operated at any temperature desired. 
Furthermore, the Examiner notes “a room temperature” is an extremely broad temperature that reads upon “hot rooms” and “cold rooms”, in addition to “ambient temperature rooms”.

Regarding claim 6, the entire claim is interpreted as an intended use of the apparatus and is given weight to the extent that the prior art is capable of performing the 

Regarding claim 10, the entire claim is interpreted as an intended use of the apparatus and is given weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II). Particularly, since the claim is rejected under section 112(b) and interpreted such that “a mixing unit” is “the reserve unit” of claim 1, the claim does not require any additional structural feature, and merely recites a further intended use of the reserve unit. In accordance, the modified Kamimura apparatus would be capable of performing the intended use since Yi teaches the structural elements of the claim including mixing an additive and a phosphoric acid solution (Yi – [0046]), which could be operated at any temperature desired. 
Furthermore, the Examiner notes “a room temperature” is an extremely broad temperature that reads upon “hot rooms” and “cold rooms”, in addition to “ambient temperature rooms”.

Regarding claim 11, the entire claim is interpreted as an intended use of the apparatus and is given weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II). Particularly, since the claim is rejected under section 112(b) and interpreted such that “a mixing unit” is “the reserve unit” of claim 1, the claim does not require any additional structural feature, and merely recites a further intended use of the reserve unit. In accordance, the modified Kamimura apparatus would be capable of performing the intended use since Yi teaches the structural elements of the claim including mixing an additive and a phosphoric acid solution (Yi – [0046]), which could be mixed via a turbulent mixing depending on how the solutions were introduced into the tank #342 (Yi – Fig. 1).

Regarding claim 12, the entire claim is interpreted as an intended use of the apparatus and is given weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II). Particularly, since the claim is rejected under section 112(b) and interpreted such that “a mixing unit” is “the reserve unit” of claim 1, the claim does not require any additional structural feature, and merely recites a further intended use of the reserve unit. In accordance, the modified Kamimura apparatus would be capable of performing the intended use since Yi teaches the structural elements of the claim including mixing an additive and a phosphoric acid solution (Yi – [0046]), which could be mixed via a turbulent mixing depending on how the solutions were introduced into the tank #342 (Yi – Fig. 1).

Response to Arguments
The Examiner agrees that the previous prior art combination of Kamimura, Nakada, and Moon fail to teach the limitations of amended claim 1, as was discussed in the interview 15-Feb-2022. As such, the Examiner has supplied the Yi reference in combination with Kamimura and Nakada to teach the limitations of the amended claims. As such, Applicant’s arguments have been considered but are moot in light of the new rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KURT SWEELY/Examiner, Art Unit 1718  

/Benjamin Kendall/Primary Examiner, Art Unit 1718